Citation Nr: 0611988	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  04-29 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for lumbar laminectomy, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1955 to August 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In October 2005, the 
veteran testified at a hearing before the undersigned 
Veterans Law Judge, sitting in Columbia, South Carolina.  The 
hearing transcript is of record.  


FINDING OF FACT

The veteran's service-connected lumbar laminectomy is 
productive of severe limitation of motion without any 
evidence of ankylosis and no neurological deficit.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 40 
percent, but no higher, for lumbar laminectomy have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5237, 5238, 5243 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2005).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the December 2003 letter, VA informed the appellant 
of the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The Board also 
notes that the letter implicitly notified the appellant that 
he should submit any pertinent evidence in his possession.  
In this regard, he was repeatedly advised to identify any 
source of evidence and that VA would assist him in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communications was that the appellant 
must also furnish any pertinent evidence he himself may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

With respect to the issues decided here, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim, but he was not provided 
with notice of the type of evidence necessary to establish an 
effective date.  Despite the inadequate notice provided to 
the appellant on this element, the Board finds no prejudice 
to the appellant in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board notes that the appellant 
and his representative have alleged no prejudice as a result 
of this error.  Moreover, as the decision grants an increased 
rating all the back to the date of the claim for increase, 
any question as to the appropriate effective date to be 
assigned is rendered moot.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records and VA medical records.  The record 
also contains several VA examination reports.  Under these 
circumstances, there is sufficient medical evidence to decide 
the claim at hand and there is no further duty to provide 
another medical examination.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The relevant medical evidence of record includes a January 
2004 VA examination report which shows that the veteran 
reported daily pain with occasional radiation into the left 
hip.  The veteran reported significant functional limitation 
and flare-ups.  On physical examination, the veteran walked 
with a limp.  He had a non-tender scar on his back and normal 
curvature of the spine.  He could laterally bend to 25 
degrees, he could extend to 20 degrees and had flexion to 105 
with pain on motion with the ranges of movement.  The veteran 
had negative straight leg raising and full motor strength and 
deep tendon reflexes in the lower extremities.  He also had 
normal sensation throughout the lower extremities.  A July 
2003 MRI was reviewied and the examiner stated that it showed

The present appeal involves the veteran's claim that the 
severity of his service-connected low back injury residuals 
warrants a higher disability rating.  Disability ratings are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Board notes that during the pendency of the veteran's 
appeal, VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA 
promulgated new regulations for the evaluation of the 
remaining disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its August 2005 supplemental statement of the case.  
Therefore, the Board may also consider these amendments 
without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). 

Under the previous version of the rating criteria-

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 40 percent for severe limitation of motion.  A 40 
percent rating is the highest rating available under this 
Diagnostic Code.
 
Under Code 5293 for intervertebral disc syndrome, a 40 
percent rating is in order when disability is severe, 
characterized by recurring attacks with intermittent relief.  
A maximum schedular rating of 60 percent is awarded when 
disability from intervertebral disc syndrome is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.
 
Under Code 5295, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

40 percent - unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

50 percent - unfavorable ankylosis of the entire 
thoracolumbar spine.

100 percent - unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used 
for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which 
will be rated as a single disability. 

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also 
 diagnostic code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).   
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

The Board initially turns to the issue of rating the 
veteran's lumbar spine disability under the old and revised 
criteria for intervertebral disc disease.  The Board notes 
that the medical evidence of record does appear to show some 
evidence of neurologic involvement, particularly in the left 
lower extremity, such as decreased deep tendon reflexes in 
the left Achilles and decreased pinprick sensation on the 
left leg.  However, there is no evidence of persistent 
symptoms of neuropathy or other neurological findings so as 
to suggest that any degenerative disc disease is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief to warrant a 60 percent evaluation under former 
Diagnostic Code 5293.  The Board notes that the June 2005 VA 
examination report noted good strength and motor skills in 
both lower extremities with no evidence of muscle spasms.  
Moreover, there is no evidence of incapacitating episodes as 
defined by the regulations to warrant a 60 percent rating 
under the revised Diagnostic Code 5243.  As discussed in 
detail below, there is also no medical evidence to suggest a 
rating in excess of 40 percent is warranted under the either 
the old or new criteria for rating spinal disabilities based 
on limitation of motion or lumbosacral strain.

Loss of range of motion and lumbosacral strain were 
previously rated under former Diagnostic Codes 5292 and 5295.  
As noted above, under the old Diagnostic Code 5292, 
limitation of motion of the lumbar spine was assigned a 40 
percent for severe limitation of motion.  A 40 percent rating 
was the highest rating available under this Diagnostic Code.  
Under the old Diagnostic Code 5295, a 40 percent rating was 
assigned with severe lumbosacral strain, with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 40 
percent rating was the highest rating available under this 
Diagnostic Code.  Thus, a rating in excess of 40 percent is 
not available under the previous version of either of these 
Diagnostic Codes.

Under the revised regulations, a 50 percent rating is not 
warranted unless there is unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent rating is not warranted 
unless there is unfavorable ankylosis of the entire spine.  
The medical evidence of record, including the two VA 
examination reports and the VA treatment records, contain no 
evidence of ankylosis of the entire thoracolumbar spine to 
warrant a 50 percent rating under the revised diagnostic 
codes for rating spinal disabilities.

In sum, when considering the medical record and all 
applicable Diagnostic Codes, there is no medical evidence 
that suggests that the veteran's lumbar spine disability 
warrants a disability rating in excess of 40 percent.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  The Board notes that the 
ranges of motion as documented in the examination reports 
reflect consideration of pain.  The Board acknowledges that 
the June 2004 VA examination report shows that the veteran 
complained of pain during almost the entire range of motion 
testing; however, even when taking into consideration any 
possible additional limitation of motion based on pain, a 
rating in excess of 40 percent is not warranted as the 
veteran is currently rated at the highest percentage for 
limitation of motion of the spine.  The provisions of 38 
C.F.R. § 4.40 do not apply when a veteran is already rated at 
the maximum rating for limitation of motion.  Johnston v. 
Brown, 10 Vet.App. 80, 85 (1997).  

With regard to rating the disability under the criteria for 
intervertebral disc syndrome, as detailed above, a rating in 
excess of 40 percent is not warranted in the absence of 
objective evidence of ankylosis of the entire thoracolumbar 
spine, or incapacitating episodes as defined by regulations, 
or pronounced, persistent neurologic symptoms with little 
intermittent relief.  There is no persuasive evidence that 
there is additional functional loss due to pain, weakness, 
fatigue, or incoordination so as to meet the criteria for a 
rating in excess of 40 percent under either the old or new 
rating criteria for intervertebral disc syndrome.  The Board 
specifically notes that the June 2005 VA examination report 
noted that there was no evidence of any weakness, fatigue or 
incoordination in active range of motion testing.

In sum, although the evidence does clearly show that the 
veteran suffers impairment due to his back disability, the 
preponderance of the evidence is against a finding that the 
criteria for a rating in excess of 40 percent has been met 
under either the old or new regulations applicable to the 
back disability.  It follows that there is not such a balance 
of the positive evidence with the negative evidence to permit 
a favorable decision.  Should there be an increase in 
severity in the future, the veteran may file a new claim for 
an increased rating.

The recent VA examination and treatment records has not 
associated any neurological deficit with his service-
connected low back injury residuals.  Rather, the competent 
medical evidence indicates that the veteran does not 
experience neurologic deficit related to his service-
connected low back injury residuals.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2005).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2005).

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124(a).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement, when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate," and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  
38 C.F.R. §§ 4.2, 4.6 (2005).  

Diagnostic Code 8520 of the Rating Schedule provides the 
rating criteria for paralysis of the sciatic nerve, and, 
therefore, neuritis (Diagnostic Code 8620) and neuralgia 
(Diagnostic Code 8720) of that nerve.  Under Diagnostic 
Code 8520, complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee and flexion of the knee weakened or (very rarely) lost.  
Id.  Disability ratings of 10 percent, 20 percent and 
40 percent are assigned for incomplete paralysis which is 
mild, moderate, or moderately severe in degree, respectively.  
Id.  A 60 percent rating is warranted for severe and 
incomplete paralysis with marked muscular atrophy.  Id.  

The current competent medical evidence does not indicate that 
the service-connected low back injury residuals causes any 
neurological deficit.  Rather, the competent medical evidence 
reflects that it does not result in neurological deficit.  
Therefore, a preponderance of the evidence is against the 
assignment of evaluations under any applicable neurology 
diagnostic code.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Although the veteran has alleged that 
his back disability frequently prevents him from working, the 
veteran has submitted no evidence to support this contention.  
There is absolutely no medical evidence demonstrating that 
the veteran's lumbar spine disability markedly interferes 
with his employment.  Moreover, the Board notes that the 
veteran's VA treatment records and VA examination reports 
show that he has expressly denied any periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

The appeal is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


